Citation Nr: 1337059	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  12-03 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1965 to June 1967, to include service in the Republic of Vietnam from November 1965 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Hartford, Connecticut, that denied service connection for schizophrenia and PTSD.

The Board has recharacterized the claim on appeal such as it has in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

Initially, the Veteran's February 2012 Appeal To Board Of Veterans' Appeals (VA Form 9) reveals that he requested a video conference hearing before a Veterans Law of the Board.  However, in January 2013 correspondence, the Veteran stated that he wished to withdraw his hearing at that time.  He added that he wished to have the RO obtain private treatment records from private medical care providers in three separately provided Authorization and Consents to Release Information to VA (VA Forms 21-4142), and to have the issues readjudicated.

The RO obtained two of the three identified records and those documents have been associated with the claims file since the last issuance of the May 2012 Supplemental Statement of the Case.  There does not appear to be any readjudication of his claim, as requested.  The Board finds the January 2013 correspondence to be explicit in the fact that the Veteran was not waiving jurisdiction, and that he wished to have his claim readjudicated after obtaining the private records.  Accordingly, the Board finds that this case must be remanded at this time in order for the RO to issue a Supplemental Statement of the Case.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall review the Veteran's claims file and readjudicate the issue of service connection for an acquired psychiatric disorder, to include schizophrenia and/or PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before the case is returned to the Board.

If further developmental action is required, it should be undertaken prior to further claims adjudication.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


